FILED

UNITED STATES DISTRICT COURT APR_3 o 2019
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. D|strict & Bankruptcy
Courts 10r the Dlstrict of Columbia
ELGEN MENEFEE, )
)
Plaintiff, )
) Civil Action No. l:l9-cv-01042 (UNA)
v. )
)
ROBERT RUBIN, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis (“IFP”). The Court Will grant plaintiffs
application to proceed IFP and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply With the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they_ can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498
(D.D.C. 1977).

Plaintiff, a District of Columbia resident, sues approximately fourteen defendants,

including, but not limited to: U.S Congress, the U.S. Senate, the U.S. House of Representatives,
l

former President Barack Obama, and fenner Secretary of Treasury Robert Rubin.1 The intended
causes of action and relief sought are wholly unclear. The complaint sorely fails to provide
adequate notice of any claim. The pleading also fails to set forth allegations with respect to this

Court’s jurisdiction, or a valid basis for an award of damages In fact, it is unclear what actual

   

damages, if any, plaintiff has suffered. Therefore, this d. A separate Order

accompanies this Memorandum Opinion.

Date: April ali , 2019 QM State& District Judge

 

 

1 lt appears that plaintiff filed an identical or substantially similar matter that was previously dismissed by this
Court, see Menefee v. Rubin, et al., No. 98-cv-01554 (UNA) (D.D.C. dismissed Jun. 19, 1998), aj'd, N0. 98-5529
(D.C. Cir. Apr. 14, 1999).

2

